i

AMENDMENT No. 1 TO AMENDED AND RESTATED SUPPLY AGREEMENT

THIS AMENDMENT No. 1 TO THE AMENDED AND RESTATED SUPPLY AGREEMENT

(the "Amendment") is hereby made as of February 7, 2005 by and between Plantex
USA, Inc., a New Jersey corporation, with offices at 2 University Plaza, Suite
305, Hackensack, New Jersey 07601 ("Plantex") and Purepac Pharmaceutical Co. a
Delaware corporation, with offices at 200 Elmora Avenue, Elizabeth, New Jersey
07207, ("Purepac"). Plantex and Purepac are sometimes together referred to
herein as the "Parties" and separately as a "Party."



WHEREAS

, Plantex and Purepac entered into a certain Amended and Restated Supply
Agreement dated April 26, 2004 (the "Supply Agreement") and contemporaneously
therewith on April 26, 2004 the Parties respective Affiliates Alpharma, Inc.
("ALO") and Teva Pharmaceutical Industries Ltd. ("Teva") entered into a certain
Selective Waiver Agreement, as amended to date including Amendment No. 2 thereof
being executed concurrently herewith (the "Waiver Agreement")(the Supply
Agreement and the Waiver Agreement are collectively referred to as the "Original
Agreements"); and



WHEREAS

, the Parties desire to enter into this Amendment to make certain changes to the
terms and conditions of the Supply Agreement in order to better reflect the
current mutual intent and desire of the Parties.



NOW, THEREFORE

, in consideration of the foregoing premises and the mutual agreements set forth
in the Supply Agreement and this Amendment (and notwithstanding anything in the
Original Agreement to the contrary), the Parties hereby agree as follows:



1.     Definitions. All capitalized terms used herein, unless otherwise defined
herein, are defined in the Original Agreements. For the purposes of this
Amendment, the following words and phrases shall bear the respective meanings
assigned to them below (and cognate expressions shall bear corresponding
meanings):

"Lawsuit Termination" shall mean the entry of a final order by the United States
Court of Appeals for the District of Columbia dismissing with prejudice the case
entitled, Ivax Pharmaceuticals, Inc. ("Ivax") v. Food and Drug Administration et
al. and Purepac Pharmaceutical Co., Appeal No. 04-5320, prior to the issuance of
a decision in that appeal by that Court."

2.     Amendment to Section 1. Definitions. The term "Competing Products" in
Section 1.1 of the Supply Agreement shall hereby be replaced in its entirety
with the following:

"Competing Product" shall mean any finished pharmaceutical product for sale in
the prescription drug marketplace that contains the same active ingredients in
the same dosage form and strength as any Product, other than

 a. Products sold by ALO or Teva, or their respective Affiliates pursuant to the
    Waiver Agreement, or
 b. finished pharmaceutical products sold under the brand name Neurontin®; or
 c. an Authorized Generic Product, or
 d. Products sold by Ivax or its Affiliates pursuant to a selective waiver or
    Relinquishment agreement with ALO.



3.     Effective Date of the Amendment. The amendments to the Supply Agreement
set forth herein shall only become effective upon the date of the Lawsuit
Termination.

 

IN WITNESS WHEREOF

, the Parties have caused this Amendment to be executed in multiple counterparts
by its duly authorized representative.



PUREPAC PHARMACEUTICAL CO.






By: /s/ John Larocca
VP, Law US Generics

PLANTEX USA, INC.






By: /s/ George Svokos
President
 

By: /s/ Cheryl Bohnel
Director of Finance


 

 